Citation Nr: 0615534	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  04-15 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel




INTRODUCTION

The veteran served on active duty from August 1968 to May 
1970, with service in the Republic of Vietnam.  He is the 
recipient of the Purple Heart Medal for wounds received in 
Vietnam.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in September 2002 by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  The Board remanded the claim in August 2005 
for the purpose of obtaining additional medical evidence.  
The claim has since been returned to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The veteran was assigned to a combat unit while serving 
in the Republic of Vietnam, and he received a Purple Heart 
Medal for wounds received in action.  

3.  The veteran experienced an event in service that could be 
considered a stressor for VA purposes.

4.  Although a psychiatric disorder was not manifested in 
service, competent evidence has been presented establishing 
that the veteran now has PTSD and that it is related to his 
military service.  


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1) (2005).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).

The Board finds that the AOJ has substantially satisfied the 
duties to notify and assist as required by the VCAA.  To the 
extent that there may be any deficiency of notice or 
assistance, there is no prejudice to the appellant in 
proceeding with the issue given the favorable nature of the 
Board's decision with regard to the issue of entitlement to 
service connection for a psychiatric disorder.  

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in the line of duty in 
the active military service or, if pre-existing such service, 
was aggravated during service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303(a) (2005).  Alternatively, 
service connection may be established under 38 C.F.R. § 
3.303(b) (2005) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
under 38 C.F.R. § 3.307 and (ii) present manifestations of 
the same chronic disease.  See Brewer v. West, 11 Vet. App. 
228, 231 (1998).

In addition to the service connection requirements listed 
above, in order to establish service connection for PTSD, 
there must be:

(1) objective medical evidence showing a 
diagnosis of, or symptomatology 
consistent with, the condition;

(2) credible supporting evidence that the 
claimed inservice stressor actually 
occurred; and

(3) an evidentiary link between the 
claimed inservice stressor and the 
current PTSD symptomatology.

Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Moreau v. 
Brown, 9 Vet. App. 389, 394-95; 38 C.F.R. § 3.304 (2005).

For the purposes of establishing service connection, a 
stressor is an event experienced by the veteran during active 
service that is outside the range of normal human experience 
and that would be markedly disturbing to almost anyone.  
Examples of such events are experiencing an immediate threat 
to one's life, or witnessing another person being seriously 
injured or killed.  It is the distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for the purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).

Additionally, VA Manual M21-1 outlines the specific 
procedures required for the VA to follow in evaluating claims 
for service connection based on PTSD.  Essentially, this 
regulation requires evidence that the veteran served in the 
area in which the stressful event was alleged to have 
occurred and evidence to support the description of the 
event.  If the claimed stressor is related to combat, in the 
absence of information to the contrary, receipt of the Purple 
Heart, Combat Infantryman Badge, Bronze Star, or other 
similar citations is considered supportive evidence of 
participation in a stressful episode.  Other types of 
supportive evidence, such as plane crash, ship sinking, 
explosion, rape or assault, duty on a burn ward or in a 
graves registration unit may be accepted.  POW (prisoner-of- 
war) status is conclusive evidence of an in-service stressor.

Relative to PTSD, if the evidence shows that the veteran was 
engaged in combat with the enemy and the claimed stressor was 
related to combat, no further development for evidence of a 
stressor is necessary.  If the claimed stressor is not 
related to combat with the enemy, a history of a stressor as 
related by the veteran is, in itself, insufficient.  Service 
records must support the assertion that the veteran was 
subjected to a stressor of sufficient gravity to evoke a 
response of intense fear, helplessness or horror.  Thus, the 
existence of a recognizable stressor or accumulation of 
stressors must be supported.  It is important that the 
stressor be described as to its nature, severity, and date of 
occurrence.  Manual M21-1, Part VI, para. 7.46(e),(f) (Dec. 
21, 1992).

Additionally, with regard to the second criterion, the 
evidence necessary to establish that the claimed stressor 
actually occurred varies depending on whether the veteran 
"engaged in combat with the enemy."  38 U.S.C.A. § 1154(b) 
(West 2002).  "Where it is determined, through recognized 
military citations or other supportive evidence, that the 
veteran was engaged in combat with the enemy and the claimed 
stressors are related to such combat, the veteran's lay 
testimony regarding claimed stressors must be accepted as 
conclusive as to their actual occurrence and no further 
development for corroborative evidence will be required, 
provided that the veteran's testimony is found to be 
'satisfactory,' e.g., credible, and 'consistent with the 
circumstances, conditions, or hardships of [combat] 
service.'"  Zarycki v. Brown, 6 Vet. App. 91, 98 (1993); 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2005).

Section 1154(b) provides a factual basis 
upon which a determination can be made 
that a particular disease or injury was 
incurred or aggravated in service but not 
a basis to link etiologically the 
condition in service to the current 
condition.  See Libertine v. Brown, 9 
Vet. App. 521, 524 (1996); Caluza [v. 
Brown], 7 Vet. App. [498,] 507 (1995).  
Although the provision does not establish 
service connection for a particular 
disability of a combat veteran, it aids 
the combat veteran by relaxing the 
adjudicative evidentiary requirements for 
determining what happened in service.  
See id. at 508; see also Collette v. 
Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create 
a statutory presumption that a combat 
veteran's alleged disease or injury is 
service-connected" but "considerably 
lightens[s] the burden of a veteran who 
seeks benefits for an allegedly service-
connected disease or injury and who 
alleges that the disease or injury was 
incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 
1413, 1417 (Fed. Cir. 1994) (38 C.F.R. § 
3.306, derived from § 1154(b), creates a 
presumption of aggravation but "not 
service-connection, or even that the 
determination of aggravation is 
irrebuttable".).

Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

A stressor is a particularly distressing event, rather than 
the mere presence in a "combat zone" that may constitute a 
valid stressor for purposes of supporting a diagnosis of 
PTSD.  See Zarycki v. Brown, 6 Vet. App. 91, 99 (1993).

The United States Court of Appeals for Veterans Claims (the 
Court), in Zarycki, provided an analytical framework for 
establishing the presence of a recognizable stressor, which 
is an essential element in a diagnosis of PTSD.  Based on VA 
regulations, including 38 C.F.R. § 3.304(f), the Court noted 
that the first question that needed to be answered was 
whether the veteran had "engaged in combat with the enemy."  
If there is evidence that the veteran engaged in combat with 
the enemy, such as recognized military citations or other 
supportive evidence, and the claimed stressor is related to 
such combat, the veteran's lay testimony regarding his 
stressor must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, as long as the veteran's testimony 
is considered "satisfactory."

Where, however, the VA determines that the veteran did not 
engage in combat with the enemy, or that the claimed stressor 
is not related to verified combat, the veteran's lay 
testimony, by itself, will not be sufficient to establish the 
occurrence of the alleged stressor.  Rather, there must be 
service records or other information that corroborates the 
veteran's testimony as to the occurrence of the stressor.

Also, the Board is not bound to accept an uncorroborated 
account of stressors, nor is the Board required to accept an 
unsubstantiated medical opinion that alleged PTSD had its 
origin in service.  This is especially true where there is an 
unsubstantiated medical opinion and the onset of claimed 
PTSD.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Wilson v. 
Derwinski, 2 Vet. App. 614 (1992); Hayes v. Brown, 5 Vet. 
App. 60 (1993); Swann v. Brown, 5 Vet. App. 229 (1993).

In this situation, the veteran is in receipt of a Purple 
Heart Medal.  He was wounded in Vietnam while he was engaged 
in combat with the enemy.  In August 2002, the veteran, while 
providing information to a VA examiner, noted that his life 
was saved through the heroics of another individual, and that 
the person who saved his life later was killed.  He also 
stated that in May 1969, his artillery battery came under 
intense enemy fire, and that one of the unit's batteries was 
overrun during that battle.  Finally, he stated that he was 
involved in a "friendly" fire incident.  

It is the conclusion of the Board that the claims folder 
contains credible evidence that the veteran experienced 
stressful events while stationed in Vietnam.  The receipt of 
the Purple Heart corroborates the veteran's assertions that 
he was involved in combat with the enemy.  The stressful 
events reported are related to combat.  Hence, it is opinion 
of the Board that the veteran has established the occurrence 
of stressors in accordance with 38 C.F.R. § 3.304(f) (2005).  

With respect to whether the veteran now suffers from PTSD, 
the claims folder does contain private and government medical 
treatment records that show treatment for a variety of 
symptoms and manifestations associated with psychiatric 
conditions.  Nevertheless, a VA doctor has diagnosed the 
veteran as suffering from PTSD.  He has done so in his 
progress notes dated August 2004.  A private therapist has 
nearly echoed the diagnosis of the VA doctor.  

Thus, it is the conclusion of the Board that the claims 
folder contains credible evidence that the veteran 
experienced stressful events while stationed in Vietnam.  
With regard to the diagnoses of PTSD, the stressors are 
corroborated and so those examinations are adequate for 
ratings purposes.  Because the appellant has submitted 
credible evidence of inservice stressors and there is 
evidence that the veteran's psychiatric condition is the 
result of those stressors, the veteran's claim for 
entitlement to service connection for PTSD is granted.  See 
Cohen v. Brown, 10 Vet. App. 128 (1997).


ORDER

Entitlement to service connection for PTSD is granted.  



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


